Sognier, Judge.
Two petitions alleging acts of delinquency by appellant were dismissed on appellant’s motion because the petitions were not verified as required by OCGA § 15-11-25. Because the petitions were dismissed without prejudice C. S. M. appeals. Although docketed as two appeals, the petitions relate to proceedings handled as one case against appellant in juvenile court, resulting in one judgment, and will be considered together.
1. Appellant contends the trial court erred by dismissing the petitions without prejudice. Appellant moved to dismiss the petitions with prejudice on the basis of our holding in R. A. S. v. State of Ga., 156 Ga. App. 366 (274 SE2d 752) (1980). The court granted appellant’s motion to dismiss the petitions because they had not been verified, but dismissed the petitions without prejudice.
Pretermitting the question of whether the petitions should have been dismissed with prejudice, we find that the issue raised by appellant is moot. The general rule is that if the defendant would receive no benefit by reversal of the case, it is moot. Chaplin v. State, 141 Ga. App. 788, 789 (1) (234 SE2d 330) (1977). In the instant case the petitions have been dismissed, and the record does not reflect that any further proceeding based on the same alleged misconduct is pending against appellant in juvenile court. Hence, no benefit would accrue to appellant by our reversal of the case. Any contention that appellant would be prejudiced if the State should seek to reinstitute proceedings based on the same conduct is premature. See Bryant v. State, 163 Ga. App. 872, 875 (2) (296 SE2d 168) (1982). Hence, there is nothing for us to review.
2. In view of our decision on this issue, we need not address appellant’s other enumeration of error, since the petitions against him have been dismissed.

Appeal dismissed.


McMurray, P. J., concurs. Beasley, J., concurs in the judgment only.